Citation Nr: 0417271	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral macular 
degeneration.  

2.  Entitlement to service connection for bilateral mild 
cataracts.  

3.  Entitlement to service connection for a choroidal nevus 
of the left eye.  

4.  Entitlement to a compensable rating for defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).  The March 
2000 rating decision continued the noncompensable rating for 
defective vision and denied entitlement to service connection 
for bilateral macular degeneration and bilateral mild 
cataracts.  The October 2000 rating decision denied 
entitlement to service connection for a choroidal nevus of 
the left eye.  


FINDINGS OF FACT

1.  The evidence does not show in-service diagnosis or 
treatment for macular degeneration and does not include a 
medical opinion that current bilateral macular degeneration 
resulted from a service-connected disability or an in-service 
event.  

2.  The evidence does not show in-service diagnosis or 
treatment for cataracts and does not include a medical 
opinion that current bilateral mild cataracts resulted from a 
service-connected disability or an in-service event.  

3.  The evidence does not show in-service diagnosis or 
treatment for a choroidal nevus of the left eye and does not 
include a medical opinion that a current choroidal nevus of 
the left eye resulted from a service-connected disability or 
an in-service event.  

4.  At a February 1946 separation examination, visual acuity 
was 20/30 in the right eye and 20/40 in the left eye.  

5.  The June 2000 VA ophthalmologist opined that the decline 
in vision since the early 1990s was due to nonservice-
connected age-related macular degeneration.  


CONCLUSIONS OF LAW

1.  Bilateral macular degeneration was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).  

2.  Bilateral mild cataracts were not incurred in or 
aggravated by active service and are not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).  

3.  A choroidal nevus of the left eye was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).  

4.  The criteria for a compensable rating for defective 
vision are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.83a, 
4.84a, Diagnostic Codes 6061-6079 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA ophthalmology examinations in October 
1999, June 2000, and August 2001.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's August 2001 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's October 2001 and June 2002 letters, the July 2002 
statement of the case, and the October 2002 supplemental 
statement of the case informed the veteran of applicable laws 
and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claims, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claims.  The veteran's November 2001 statement 
asserted that he had no other records to provide and that he 
wished to have his claims processed with the available 
records.  

The RO's June 2002 notice letter technically informed the 
veteran that he had 30 days in which to respond, but in the 
two years since June 2002, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 30 days after 
the June 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  
Entitlement to service connection for bilateral macular 
degeneration

For the veteran to establish service connection for bilateral 
macular degeneration, the evidence must demonstrate that 
bilateral macular degeneration was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  The Board will 
consider the veteran's claim under two possible theories: 1) 
direct service connection; and 2) secondary service 
connection.  

To establish entitlement to direct service connection, the 
veteran must present evidence of current bilateral macular 
degeneration, show in-service manifestation of macular 
degeneration, and provide a nexus opinion by a medical 
professional that the current bilateral macular degeneration 
resulted from the in-service manifestation of disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  To 
establish service connection on a secondary basis, the 
veteran must present evidence of current bilateral macular 
degeneration and a nexus opinion by a medical professional 
that the current bilateral macular degeneration resulted from 
a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that he has bilateral 
macular degeneration.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The March 1996, September 1997, October 1999, 
June 2000, November 2000, August 2001, and January 2002 VA 
examiners stated diagnoses that included bilateral macular 
degeneration.  

Direct service connection is not established because service 
medical records show no diagnosis or treatment for macular 
degeneration and because the evidence includes no medical 
opinion that current bilateral macular degeneration resulted 
from an in-service event.  There were no eye abnormalities at 
a November 1942 induction examination and at a February 1946 
separation examination.  The March 1996, September 1997, and 
August 2001 VA examiners opined that the veteran's bilateral 
macular degeneration was age-related, and the October 1999, 
June 2000, and January 2002 VA examiners stated no other 
etiology.  Although the veteran attributes his current 
bilateral macular degeneration to an unreported head injury 
in service, he is a layperson who is not competent to render 
a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In August 1999, the veteran could not remember 
which eye was injured in service.  

Similarly, secondary service connection is not established 
because the evidence includes no medical opinion that current 
bilateral macular degeneration resulted from defective vision 
or bilateral defective hearing, which are the only two 
service-connected disabilities.  The March 1996, September 
1997, and August 2001 VA examiners all agreed that the 
veteran's bilateral macular degeneration had resulted from 
advanced age.  

When the weight of the evidence is against the claim, as it 
is here, the benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for bilateral mild 
cataracts

For the veteran to establish service connection for bilateral 
mild cataracts, the evidence must demonstrate that bilateral 
mild cataracts were contracted in the line of duty coincident 
with military service, or if pre-existing such service, were 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  The Board will consider the 
veteran's claim under two possible theories: 1) direct 
service connection; and 2) secondary service connection.  

To establish entitlement to direct service connection, the 
veteran must present evidence of current bilateral mild 
cataracts, show in-service manifestation of bilateral 
cataracts, and provide a nexus opinion by a medical 
professional that current bilateral mild cataracts resulted 
from the in-service manifestation of disability.  See 
Hickson, 12 Vet. App. at 253.  To establish service 
connection on a secondary basis, the veteran must present 
evidence of current bilateral mild cataracts and a nexus 
opinion by a medical professional that current bilateral mild 
cataracts resulted from a service-connected disability.  See 
38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that he has current 
bilateral mild cataracts.  Brammer, 3 Vet. App. at 225.  VA 
examiners from March 1996 to August 2001 stated diagnoses 
that included bilateral cataracts, which the October 1999 and 
June 2000 VA examiners characterized as mild.  

Direct service connection is not established because service 
medical records show no diagnosis or treatment for bilateral 
cataracts and because the evidence includes no medical 
opinion that current bilateral mild cataracts resulted from 
an in-service event.  There were no eye abnormalities at the 
November 1942 induction examination and at the February 1946 
separation examination.  The March 1996, September 1997, 
October 1999, June 2000, and August 2001 VA examiners stated 
no etiology relating current bilateral mild cataracts to an 
unreported head injury or any other event in active service.  

The veteran has also failed to show continuity of 
symptomatology in the fifty years between service and the 
first diagnosis of bilateral mild cataracts.  Continuity of 
symptomatology is required where a diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  In November 2000, a private eye 
examiner, who had adjusted and modified the veteran's VA-
provided eyeglasses from the early 1950s to the early 1980s, 
stated that the veteran had no trouble with his eyes during 
that time.  Although an October 2000 private eye examiner 
vaguely noted worsening eyesight in the last thirteen years, 
the private eye examiner never mentioned cataracts.  

Similarly, secondary service connection is not established 
because the evidence includes no medical opinion that current 
bilateral mild cataracts resulted from service-connected 
defective vision or bilateral defective hearing, which are 
the only two service-connected disabilities.  Although the 
veteran attributes his current bilateral mild cataracts to 
the service-connected defective vision, he is a lay person 
who is not competent render a medical opinion that relates a 
medical disorder to a specific cause.  Espiritu, 2 Vet. App. 
at 494-95.  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


Entitlement to service connection for a choroidal nevus of 
the left eye

For the veteran to establish service connection for a 
choroidal nevus of the left eye, the evidence must 
demonstrate that a choroidal nevus of the left eye was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The Board will consider the veteran's claim 
under two possible theories: 1) direct service connection; 
and 2) secondary service connection.  

To establish entitlement to direct service connection, the 
veteran must present evidence of a current choroidal nevus of 
the left eye, show in-service manifestation of a choroidal 
nevus of the left eye, and provide a nexus opinion by a 
medical professional that the current choroidal nevus of the 
left eye resulted from the in-service manifestation of 
disability.  See Hickson, 12 Vet. App. at 253.  To establish 
service connection on a secondary basis, the veteran must 
present evidence of a current choroidal nevus of the left eye 
and a nexus opinion by a medical professional that the 
current choroidal nevus of the left eye resulted from a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that he has a current 
choroidal nevus of the left eye.  Brammer, 3 Vet. App. at 
225.  The June 2000 VA diagnoses included a 6-disc area sized 
nevus present temporal to the fovea in the left eye.  

Direct service connection is not established because service 
medical records show no diagnosis or treatment for a 
choroidal nevus of the left eye and because the evidence 
includes no medical opinion that the current choroidal nevus 
of the left eye resulted from an in-service event.  There 
were no eye abnormalities at the November 1942 induction 
examination and at the February 1946 separation examination.  
The June 2000 and August 2001 VA examiners stated no etiology 
relating the current choroidal nevus of the left eye to an 
unreported head injury or any other event in active service.  
Although the veteran attributes the current choroidal nevus 
of the left eye to the unreported head injury in service, he 
is a layperson who is not competent to render a medical 
opinion that relates a medical disorder to a specific cause.  
Espiritu, 2 Vet. App. at 494-95.  In August 1999, the veteran 
could not remember which eye was injured in service, and in 
October 1999, the veteran denied any injury to his eyes 
during service.  

The veteran has also failed to show continuity of 
symptomatology in the fifty-four years between service and 
the first diagnosis of a choroidal nevus of the left eye.  
Continuity of symptomatology is required where a diagnosis of 
chronicity may be legitimately questioned.  Savage, 10 Vet. 
App. at 495.  In November 2000, a private eye examiner, who 
had adjusted and modified the veteran's VA-provided 
eyeglasses from the early 1950s to the early 1980s, stated 
that the veteran had no trouble with his eyes during that 
time.  Although an October 2000 private eye examiner vaguely 
noted worsening eyesight in the last thirteen years, the 
private eye examiner never mentioned a choroidal nevus of the 
left eye.  

Similarly, secondary service connection is not established 
because the evidence includes no medical opinion that the 
current choroidal nevus of the left eye resulted from 
service-connected defective vision or bilateral defective 
hearing, which are the only two service-connected 
disabilities.  Although the veteran has tried to attribute 
his current choroidal nevus of the left eye to the service-
connected defective vision, he is a lay person who is not 
competent render a medical opinion that relates a medical 
disorder to a specific cause.  Espiritu, 2 Vet. App. at 494-
95.  

When the weight of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  




Entitlement to a compensable rating for defective vision

A May 1946 rating decision granted service connection and an 
initial noncompensable rating for defective vision from 
February 1946.  The May 1946 rating decision became final 
because the veteran received notice of the decision by letter 
dated May 25, 1946, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302 (2003).  The veteran filed an 
August 1999 claim for increased rating.  The March 2000 
rating decision continued the noncompensable rating, and the 
veteran perfected a timely appeal.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's defective vision is currently rated under the 
criteria for impairment of central visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079.  Given the diagnoses and 
findings of record, the Board will consider whether a 
compensable rating is available from August 1999, when the 
veteran filed his claim for increased rating.  




The ratings for central visual acuity impairment are as 
follows:


Table V
Ratings for Central Visual Acuity Impairment
38 C.F.R. § 4.84a


VISION IN OTHER EYE
VISION IN
ONE EYE
20/4
0 
(6/1
2)
20/5
0 
(6/1
5)
20/7
0 
(6/2
1)
20/1
00 
(6/3
0)
20/2
00 
(6/6
0)
15/2
00 
(4.5
/60)
10/2
00 
(3/6
0)

5/20
0 
(1.5
/60)
Light 
perceptio
n 
only/anat
omical 
loss
20/40
(6/12)
0
(607
9)








20/50
(6/15)
10
(607
9)
10
(607
8)







20/70
(6/21)
10
(607
9)
20
(607
8)
30
(607
8)






20/100
(6/30)
10
(607
9)
20
(607
8)
30
(607
8)
50
(607
8)





20/200
(6/60)
20
(607
7)
30
(607
6)
40
(607
6)
60
(607
6)
70
(607
5)




15/200
(4.5/60)
20
(607
7)
30
(607
6)
40
(607
6)
60
(607
6)
70
(607
5)
80
(607
5)



10/200
(3/60)
30
(607
7)
40
(607
6)
50
(607
6)
60
(607
6)
70
(607
5)
80
(607
5)
90
(607
5)


5/200
(1.5/60)
30
(607
4)
40
(607
3)
50
(607
3)
60
(607
3)
70
(607
2)
80
(607
2)
90
(607
2)
100
(607
1)

Light
Perceptio
n
only
30
(607
0)
40
(606
9)
50
(606
9)
60
(606
9)
70
(606
8)
80
(606
8)
90
(606
8)
100
(606
7)
100
(6062)
Anatomica
l
Loss of
One eye
40
(606
6)
50
(606
5)
60
(606
5)
60
(606
5)
70
(606
4)
80
(606
4)
90
(606
4)
100
(606
3)
100
(6061)

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  For example, if one has a 
Snellen index of 5/200 (1.5/60) and the other eye has a 
Snellen index of 20/70 (6/21), the percentage evaluation is 
found in the third horizontal row from the bottom of the 
fourth vertical column from the left.  The evaluation is 50 
percent and the diagnostic code is 6073.  38 C.F.R. § 4.83a.  

At the February 1946 separation examination, visual acuity 
was 20/30 in the right eye and 20/40 in the left eye.  
Intersecting the row for a Snellen index of 20/40 for one eye 
and 20/40 for the other eye, which is the lowest index 
available, the percent evaluation is 0 percent and the 
diagnostic code is 6079.  Therefore, the veteran was 
correctly assigned a noncompensable evaluation from February 
1946.  

An increased rating is not in order because, although the 
veteran's vision has declined since 1987, it has not declined 
because of the service-connected defective vision.  The June 
2000 VA ophthalmologist opined that the decline in vision 
since the early 1990s was due to nonservice-connected age-
related macular degeneration.  

Under the circumstances, the noncompensable rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In this case, the 
symptomatology associated with the veteran's service-
connected defective vision, by itself, does not more nearly 
approximate the criteria for a higher evaluation.  Moreover, 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that service-
connected defective vision alone markedly interferes with 
employment or causes frequent hospitalizations.  Referral for 
consideration of an extraschedular rating is not currently 
warranted.  


ORDER

Entitlement to service connection for bilateral macular 
degeneration is denied.  

Entitlement to service connection for bilateral mild 
cataracts is denied.  

Entitlement to service connection for a choroidal nevus of 
the left eye is denied.  

Entitlement to a compensable rating for defective vision is 
denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



